Title: From Alexander Hamilton to George W. Duncan, 3 May 1799
From: Hamilton, Alexander
To: Duncan, George Washington


          
            Sir,
            New York May 3. 1799
          
          As the persons to fill the Office of Quarter Master & Adjutant is to be are to be appointed by the Commandant of the Regiment, and the Pay Master by the Officers, it is out of my power to answer grant your request
          with true consideration I am Sir Your obed Servt.
          
            — W Duncan
        